Title: From Benjamin Franklin to William Franklin, 5 October 1768
From: Franklin, Benjamin
To: Franklin, William


October 5, 1768.
The Harvest here is well got in, and is said to be a plentiful one; tho’ I never knew so wet a Summer. No great Matters have been in Agitation lately, this not being a Season of much Business. The sending a new Chief Governor to Virginia in the Place of Sir Jeffery Amherst, made a Noise for a while, but the Public seems generally satisfied that the Measure in itself was a right one, and that Sir Jeffery’s Friends are in the wrong to make such a Clamour about it, if indeed they are his Friends that make the Clamour. Something affronting in the Circumstances is however suppos’d by some but deny’d by others, and perhaps the chief Thing he has to complain of is, that the Change was made a little hastily, and before any Equivalent was given him. Wilkes is extinguished. I am sorry to see in the American Papers that some People there are so indiscreet as to distinguish themselves in applauding his No. 45, which I suppose they do not know was a Paper in which their King was personally affronted, whom I am sure they love and honour. It hurts you here with sober sensible Men, when they see you so easily infected with the Madness of English Mobs.
The King of Denmark at present engrosses all the Conversation. That young Monarch gains daily on the Affections of this Nation by his great Affability and Condescension, and the Pleasure he appears to take in every thing he sees, and in every Amusement and Entertainment contrived for him here. I had seen him at the Ridotto and had no Expectation of seeing him again; but on Friday last I receiv’d a very polite Card from Baron Diede his Minister here expressing that the Prince of Travendahl (the King’s travelling Name) desired much to make an Acquaintance with me, and had ordered him to invite me to his Table for Saturday at St. James’s. I went accordingly, and was most graciously receiv’d. He was pleased to say that he had long desired to see and converse with me. The Questions he asked were such as shew’d an inquisitive Mind and a good Understanding. I was placed near him at Table, only Lord Moreton being between us, who was so good as to be my Interpreter, I not chusing to speak in French, a Language that I do not speak well. The King had been at Greenwich that day by Land to see the Hospital &c. Lord Moreton as President of the Royal Society, and Dr. Matty the Secretary, met him there to shew him the Royal Observatory. Admiral Rodney brought him back by Water in the Admiralty Barge, to shew him the Shipping in the River. These with the Officer on Guard and myself, were all the English at Table: The rest were the Officers of the Danish Court. I inclose a Sketch of the Table and Company, with their Names and Situations as well as I can remember. After Dinner the King went into another room, and Lord Moreton and my self were shewn in after him, when he again asked me several Questions, and discours’d with me some time. Count Holeke came in too, and talk’d with me a little in English, which he takes pains to learn and has made a considerable Progress. The King was pleas’d to add, just as we came away, that he purposed to see me again before he left England, and I am told he will do me the very great Honour of a Visit in Craven Street. Abundance of People, during the second Course; were admitted to pass thro’ the Room, and see the King at Dinner. This is only for you and Betsy to read, with your Mother and Sister. For it will not be decent in us to talk of these kind of Things.
